Citation Nr: 1109950	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from February 27, 2008?



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to April 1963, and from June 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is in order before a decision may be rendered.  In June 2008, in support of his claim for service connection, the Veteran stated that he received all of his PTSD treatment from Psychological Consulting Services.  The Veteran appended a psychological evaluation from that facility and a signed an authorization and consent to release information form for treatment records from that facility.  The Veteran further stated during his August 2008 VA examination that he had received individual counseling at Psychological Counseling services since March 2008.  

Unfortunately, at no time has the RO, in conjunction with the Veteran's records release form, requested his private counseling records.  As part of its duty to assist, VA has a duty to assist claimants in obtaining records which may help to substantiate the claim once such records are identified.  38 C.F.R. § 3.159.  Regarding private medical records, VA must make reasonable efforts to obtain relevant records.  38 C.F.R. § (c)(1).

In this case, additional records have been identified which may go to substantiate the Veteran's claim for a higher disability evaluation and thus such records must be requested.   Further, as it has been over two years since the last VA examination, the Veteran should be afforded a new examination in order to determine the current severity of his PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include mental health records dated since March 2008 from Psychology Consulting Services of Durham, North Carolina.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for an examination with a psychiatrist.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must provide an opinion concerning the degree of social and industrial impairment resulting from posttraumatic stress disorder alone, to include whether posttraumatic stress disorder alone renders him unemployable.  

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the significance of the score assigned.  A rationale for all opinions expressed must be provided in detail.

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


